Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the cancelation of claims 1-11, any objection and/or rejection is withdrawn.
In view of the cancelation of claims 13 and 16, the 35 USC 112 rejection is withdrawn.
In view of the persuasive arguments presented on 3/7/2022 regarding the 35 USC 103 rejection of at least independent claim 12, the 35 USC 103 rejection is withdrawn.

Allowable Subject Matter
Claims 12, 14, 15 and 17-20.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a HIGH-SPEED SINGLE-PASS PRINTING USING COMBINED DITHER PATTERN.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... selecting a dither pattern from either one of: (a) a combined dither pattern comprising a combination of a first dither pattern for the first printhead and a second dither pattern for the second printhead, the first dither pattern being different than the second dither pattern; (b) a third dither pattern for both the first and second printheads ... wherein the selection of the dither pattern from either (a) the combined dither pattern, or (b) the third dither pattern is based on relative printhead alignment between the first and second printheads.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art, Ishikawa et al., US Patent 8777343, discloses dividing the image data into binary data that is distributed to different nozzle arrays.  Ishikawa does not disclose the above underlined limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672